Citation Nr: 1541220	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-15 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to gonorrhea.

2.  Entitlement to service connection for degenerative joint disease of the cervical spine with radiculopathy, to include as secondary to service-connected left wrist causalgia median nerve injury.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

These matters come before the Board of Veterans Appeals (Board) on appeal from October 2011, August 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for erectile dysfunction; for degenerative joint disease (DJD) of the cervical spine with radiculopathy, to include as secondary to service-connected left wrist causalgia median nerve injury (neck disability or cervical spine disorder); for a right arm disorder, to include carpal tunnel syndrome of the right arm (right arm disability); and for PTSD; and which also denied entitlement to a TDIU.  As later found by the Board in its February 2015 decision, discussed further below, the Veteran timely perfected appeal of all of these matters, excluding service connection for PTSD and entitlement to a TDIU.  

In December 2014, the Veteran testified at a Board hearing before the undersigned in Washington, D.C.  A transcript of the hearing is of record.  The Veteran's representative was unavailable for the hearing, but the Veteran elected to testify unrepresented.  

In a February 2015 Board decision, service connection was established for a right arm disability and the remaining issues then on appeal were remanded for further development.  In April 2015, the RO issued a rating decision granting service connection for a right arm disability, assigning an initial rating of 10 percent, effective April 25, 2011.  As such, and since the Veteran has not yet expressed any disagreement with the April 2015 rating action, this issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

With respect to the issues of service connection for PTSD and of entitlement to a TDIU, the February 2015 Remand directed the RO to issue a statement of the case (SOC) for these issues.  In April 2015, the RO substantially complied with the Board's February 2015 Remand by issuing an SOC to the Veteran which continued the denial of these claims.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran did not perfect his appeal of these issues as a timely substantive appeal is not contained in the paper claims file or the Virtual VA or Veteran Benefits Management System (VMBS) paperless files.  Indeed, there is no communication, timely or not, from the Veteran or his representative communicating any intent to appeal these issues.  Furthermore, these issues were not certified to the Board by the Agency of Original Jurisdiction (AOJ) for its consideration.  Accordingly, the issues of service connection for PTSD and of entitlement to a TDIU are not properly before the Board and will not be addressed in the decision herein.  See 38 C.F.R. § 20.200 (2015).

The Board notes that, in addition to the paper claims file, there are two separate associated electronic claims files, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in VBMS and Virtual VA reveals the December 2014 hearing transcript, VA treatment records dated from March 2002 to April 2015, an April 2015 statement of the case, a July 2015 VA examination report, an August 2015 supplemental statement of the case (SSOC), and recently added service treatment and personnel records in addition to various other documents created in response to the Board's February 2015 Remand.  The remaining documents in VBMS and Virtual VA are either duplicative to evidence in the paper file or irrelevant to the issues on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board's review of the claims file reveals that further AOJ action in regard to the appeal is warranted, even though such will, regrettably, further delay an appellate decision.  In addition, where the remand orders of the Board are not complied with, as here, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2015, the Board remanded the Veteran's claims in order for the AOJ to, inter alia, obtain outstanding service treatment records and also an addendum opinion concerning the nature and etiology of his neck disability.

With respect to service treatment records, the February 2015 Remand directed the AOJ to submit a request to the National Personnel Records Center (NPRC) or any other appropriate records repository for the Veteran's service treatment records (STRs), including all clinical records, pertaining to his period of active service from November 1972 to November 1974.  In April 2015, the AOJ submitted such a request through the Personnel Information Exchange System (PIES).  Later that same month, a PIES response was received stating that "ALL AVAILABLE REQUESTED RECORDS WERE SHIPPED TO THE CONRACTED SCAN VENDOR FOR UPLOAD INTO VBMS."  The Board's review of the record, however, reveals only recently-associated military personnel records, but no additional, outstanding STRs.  Additionally, there is no documentation by the AOJ confirming whether any additional, outstanding STRs were ever received or associated with the claims file.  Accordingly, the Board cannot ascertain whether the requested development concerning the Veteran's STRs was accomplished.

With respect to the addendum opinion, the February 2015 Remand directed the AOJ to obtain another opinion to clarify several issues related to the etiology of the Veteran's neck disability because the Board had deemed prior VA opinions inadequate.  Specifically, the Board found that an August 2012 VA opinion was inadequate because the examiner's rationale for the negative opinion offered did not address the Veteran's lay assertions regarding balancing sheets of drywall on his head to compensate for pain and weakness in his left extremity or falling off a truck in service.  The Board also found a November 2012 VA addendum opinion inadequate because VA examiner did not provide a rationale for the negative opinion offered and did not reconcile or address a statement made in the August 2012 VA opinion that "[i]t is possible that the change in body mechanics due to the [Veteran's service-connected left wrist disability] aggravated his cervical spinal stenosis." 

In July 2015, the Veteran underwent VA examination of his neck, pursuant to the February 2015 Remand.  The VA examiner noted that the Veteran's neck disability had its onset in 2009 and had worsened since then, and that the Veteran experiences tingling and numbness and constant, severe radiating pain down both arms.  Two years ago neck surgery was recommended to the Veteran, who declined such treatment.  The Veteran was diagnosed with cervical spondylosis and cervical radiculopathy.  The VA examiner provided multiple opinions concerning the etiology of the Veteran's neck disability.  

Concerning direct service connection, the VA examiner found that it was less likely than not that the Veteran's current cervical spine disorder was related to his military service, to include the reported injury sustained after falling from a large truck, because the Veteran stated that his cervical spine condition started in 2009 but there is no record indicating that he was evaluated for a cervical spine until 2012.  No other discussion or explanation was provided.

Concerning secondary service connection of the Veteran's neck disability to his service-connected left wrist disability, the VA examiner first opined that the Veteran's neck disability was less likely than not caused by service-connected left hand causalgia because there is no evidence in medical literature to suggest that a left hand causalgia will cause or aggravate beyond natural history of diagnosed cervical DJD/radiculopathy.  The VA examiner further opined that the Veteran's neck disability was less likely than not secondarily aggravated beyond the natural progression of such disability by the claimed left hand causalgia because there is no evidence in medical literature to suggest that a left hand causalgia will cause or aggravate beyond natural history of diagnosed cervical DJD/radiculopathy.  No other discussion or explanation was provided.

Finally, in response to the Board's February 2015 inquiry whether medical records support the presence of arthritis in the cervical spine within in the first year following service, between November 1974 and November 1975, the VA examiner answered that there is no medical record or x-ray supporting the presence of arthritis in the cervical spine within in the first year following service between November 1974 and November 1975.

The Board finds the July 2015 VA examiner's opinions, described nearly verbatim above, as to direct and secondary service connection to be inadequate as they do not adequately address the Veteran's statements and stated history that he injured his neck when he fell from a large truck during service or his statements regarding post-service employment in construction for over 30 years and balancing sheets of drywall on his head to compensate for pain and weakness in his left extremity, and they are not supported by adequately detailed rationales.  In particular, the Board notes that the VA examiner's conclusory statement that there is no evidence in medical literature to support the Veteran's assertions does not, in itself, sufficiently explain why service connection may not be warranted.  Rather, there must an explanation provided that specifically explains why the Veteran's assertions concerning the etiology of his neck condition cannot be medically supported, if such is the case.  

Because not all of the Board's July 2015 directives were complied with, another remand is required to ensure fulfillment of the Board's prior remand instructions by obtaining an additional addendum opinion and again attempting to obtain the Veteran's STRs. See Stegall, 11 Vet. App. at 270 (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

Finally, given the time that will pass during the processing of this remand, updated VA treatment records from February 2015 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated from February 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Submit another request to the National Personnel Records Center (NPRC) and any other appropriate records repository for the Veteran's service treatment records, to include all clinical records, pertaining to his period of active service from November 1972 to November 1974.

The Veteran has reported receiving treatment for venereal disease in service.  However, no record of such treatment appears in his available service treatment records.  It may be that additional STRs simply were not generated, but the AOJ should nevertheless ensure that appropriate efforts have been made to obtain any possibly missing STRs.

All efforts to obtain these records must be fully documented and associated with the claims file.  If they still cannot be obtained, the Veteran must be informed of this fact and provided an opportunity to submit any such records in his possession, and also notified of alternative forms of evidence he may submit in support of his claims.

3.  After the above requested development is complete and all available outstanding records have been associated with the record, the Veteran's claims file should be returned to the July 2015 VA examiner.  If the July 2015 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

The VA examiner is requested to specifically address the following:

(A) The examiner should provide an opinion as to whether the Veteran's current cervical spine disorder is at least as likely as not (i.e., 50 percent or greater probability) related to his military service, to include the reported injury sustained after falling from a large truck.

(B) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's cervical spine disorder was caused by the Veteran's service-connected left wrist causalgia median nerve injury.  In doing so, the examiner should consider and address the Veteran's statements regarding post-service employment in construction for over 30 years and balancing sheets of drywall on his head to compensate for pain and weakness in his left extremity.

(C) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's cervical spine disorder was aggravated (permanently increased in severity) beyond the natural progression of the disease by the Veteran's service-connected left wrist causalgia median nerve injury.  In doing so, the examiner should consider and address the Veteran's statements regarding post-service employment in construction for over 30 years and balancing sheets of drywall on his head to compensate for pain and weakness in his left extremity.

A rationale for all opinions should be provided.  The VA examiner is directed to consider and address the Veteran's lay statements and stated history regarding injuring his neck when he fell from a large truck during service as well as his statements regarding post-service employment in construction for over 30 years and balancing sheets of drywall on his head to compensate for pain and weakness in his left extremity.

The Board notes the November 2012 addendum opinion to the August 2012 VA examination and the July 2015 opinion were not adequate as lay statements were not considered or addressed.  The VA examiner is also directed to reconcile any opinion given with any conflicting evidence or opinions of record.

5.  Thereafter, readjudicate the claims on appeal based on the entire record.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

